 



Exhibit 10.44
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 22nd day
of November 2005 (the “Effective Date”), by and between CapitalSource Inc., a
Delaware corporation (the “Employer” or the “Company”), and Thomas A. Fink, an
individual (the “Executive”).
     WHEREAS, the Executive is currently employed as Senior Vice President
Finance and Chief Financial Officer; and
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
three-year period commencing on the Effective Date (the “Initial Term”). The
term of employment shall be automatically extended for an additional 12-month
period (the “Extended Term”) on November 22, 2008 and each anniversary thereof,
unless and until the Employer or Executive provides written notice to the other
party in accordance with Section 13 hereof not less than 60 days before such
anniversary date that such party is electing not to extend the term of
employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set forth.
Such Initial Term and all such Extended Terms are collectively referred to
herein as the “Employment Period.” Anything herein to the contrary
notwithstanding, if on the date of a Change in Control the remaining term of the
Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24-month period following such Change
in Control.
     3. Position and Duties. During the Employment Period, the Executive shall
serve as Chief Financial Officer and as a member of the Employer’s Executive
Committee. In such capacities, prior to any Change in Control, the Executive
shall report to the Chief Executive Officer and/or, the President of the
Employer. In any publications, news releases, and public



--------------------------------------------------------------------------------



 



  2

filings of the Employer in which the position of the Executive is described, the
Executive shall be referred to as a senior executive, a member of senior
management, or other comparable language. The Executive shall devote the
Executive’s reasonable best efforts and full business time to the performance of
the Executive’s duties hereunder and the advancement of the business and affairs
of the Employer; provided that the Executive shall be entitled to serve as a
member of the board of directors of a reasonable number of other companies, to
serve on civic, charitable, educational, religious, public interest or public
service boards, and to manage the Executive’s personal and family investments,
in each case, to the extent such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities hereunder. It is
understood by Employer that all such activities engaged in by Executive as of
the date of this Agreement do not materially interfere with the performance of
the Executive’s duties and responsibilities hereunder. The Executive may seek
permission of the CEO of the Employer to serve on additional such boards, and
such permission shall not unreasonably be withheld.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer (currently in Chevy Chase, Maryland) except for reasonable travel on
the Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits.
          (a) Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$350,000 per calendar year, less applicable deductions, and prorated for any
partial year. The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer, provided however, that such Base Salary shall be increased annually by
at least the same amount as the median base salary increase of the most senior
manager in the lending businesses of the Employer. Any such adjusted Base Salary
shall constitute the “Base Salary” for purposes of this Agreement. The Base
Salary shall be paid in substantially equal installments in accordance with the
Employer’s regular payroll procedures. The Executive’s Base Salary may not be
decreased during the Employment Period.
          (b) Annual Bonus. During the Employment Period, the Executive shall be
eligible to receive an annual cash bonus in an amount determined reasonably and
in good faith by the Employer based upon Employer’s overall performance and
business prospects and the performance and prospects of the Executive. The
Employer shall consider setting the bonus opportunity between 150% and 300% of
the Executive’s Base Salary each year. Any annual bonus payable to the Executive
hereunder shall be paid at the time bonuses are otherwise paid to other
executive officers of the Employer, but in any event, by March 15 of the
calendar year following the year with respect to which such annual bonus is
earned.
          (c) Long Term Compensation. The Executive shall be eligible to receive
annual grants of Stock, as determined by the Employer in its sole discretion.
The Employer shall consider making each annual grant have an initial value
between 50% and 150% of the



--------------------------------------------------------------------------------



 



  3

Executive’s Base Salary. Notwithstanding anything to the contrary contained
herein, the vesting, period of exercise, or other material terms of any equity
or equity-related award granted to the Executive prior to a Change in Control,
but not the value or amount of any such awards, shall be comparable in all
material respects to the terms applicable to equity or equity-related awards
granted to other members of the Employer’s Executive Committee (or successor
committee performing substantially similar functions), excluding the Chief
Executive Officer, Vice Chairman and/or President of the Employer.
          (d) Vacation; Benefits. During the Employment Period, the Executive
shall be entitled to at least four weeks vacation annually. In addition, the
Employer shall provide to the Executive all employee and executive benefit
plans, practices, perquisites and programs maintained by the Employer and made
generally available to employees or executives including, without limitation,
all investment opportunities, pension, retirement, profit sharing, incentive
compensation, savings, medical, hospitalization, disability, dental, life or
travel accident insurance benefit plans, vacation and sick leave on a basis that
(i) prior to a Change in Control is comparable in all material respects to that
provided to any other member of the Employer’s Executive Committee (or successor
committee performing substantially similar functions), excluding the Chief
Executive Officer and President of the Employer and (ii) following a Change in
Control is comparable in all material respects to that provided to other
executives of the Employer. Subject to the terms of this Agreement, all benefits
are provided at the Employer’s sole discretion. Subject to the terms of this
Agreement, the Employer shall have the right to change insurance carriers and to
adopt, amend, terminate or modify employee benefit plans and arrangements at any
time and without the consent of the Executive.
          (e) Additional Consideration. In consideration of entering into this
Agreement, on November 22, 2005, the Employer shall (i) pay to Executive a
one-time payment of $200,000; and (ii) grant to the Executive 100,000 shares of
the Employer’s common stock, par value $0.01 (“Restricted Stock”), 20% of which
shall vest and become freely transferable on the first anniversary of the date
of the grant and on each of the second, third, fourth, and fifth anniversaries
of the date of the grant. Unvested shares of Restricted Stock granted under this
Section 5(e) shall be forfeited by the Executive only if the Executive’s
employment with the Employer and all the Company Affiliates is voluntarily
terminated by the Executive without Good Reason or is terminated by the Employer
for Cause, in each case, before the date on which such shares of Stock would
otherwise vest hereunder.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.
     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the



--------------------------------------------------------------------------------



 



  4

Employer’s affairs and business and the affairs and business of the Company
Affiliates. The Executive agrees that the following obligations are necessary to
preserve the confidential and proprietary nature of Company Confidential
Information and to protect the Employer and the Company Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Executive that would result in serious adverse consequences for
the Employer and the Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Employer acknowledges that the Executive, in the
ordinary course of his duties, routinely uses and stores Company Confidential
Information at home and other locations. The Executive will return to the
Employer all Company Confidential Information and copies thereof and all other
property of the Employer or any Company Affiliate at any time upon the request
of the Employer and in any event promptly after termination of Executive’s
employment. The Executive agrees to attempt in good faith to identify and return
to the Employer any copies of any Company Confidential Information after the
Executive ceases to be employed by the Employer. Anything to the contrary
notwithstanding, nothing in this Section 7 shall prevent the Executive from
retaining a home computer, papers and other materials of a personal nature,
including diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed by the Employer or the Company Affiliates (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the



--------------------------------------------------------------------------------



 



  5

Employer or the Company Affiliates, and the Executive shall not hire, directly
or indirectly, as an employee, consultant or otherwise, any such person.
Anything to the contrary notwithstanding, the Employer agrees that (i) the
Executive’s responding to an unsolicited request from any former employee of the
Employer for advice on employment matters; and (ii) the Executive’s responding
to an unsolicited request for an employment reference regarding any former
employee of the Employer from such former employee, or from a third party, by
providing a reference setting forth his personal views about such former
employee, shall not be deemed a violation of this Section 7(c). Notwithstanding
the foregoing, this Section 7(c) shall not preclude the Executive from
soliciting for employment or hiring any person who has been discharged by the
Employer or any Company Affiliate without cause.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or a Company Affiliate, or any person or entity who was a client or
customer within 180 days prior to Executive’s action to terminate, reduce or
alter in a manner adverse to the Employer, any existing business arrangements
with the Employer or a Company Affiliate or to transfer existing business from
the Employer or a Company Affiliate to any other person or entity or (B) provide
services to any entity if the entity is in competition with the Employer or a
Company Affiliate; provided, however, that an entity will not be considered to
be in competition with the Employer or a Company Affiliate for purposes of this
paragraph if (i) the entity or operating unit of the entity in which the
Executive is employed or with which the Executive is associated (collectively,
the “Business Unit”) is not engaged in offering asset-based (including
mortgage), senior, cash flow and/or mezzanine financing to small and mid-sized
borrowers or (ii) if the operations of the Business Unit in offering asset-based
(including mortgage), senior, cash flow and/or mezzanine financing to small and
mid-sized borrowers constitute less than 10% of such Business Unit’s revenue,
products or services. For purposes of this Section 7(d), a “client or customer”
shall be limited to any actual borrower of the Employer (as set forth in the
Employer’s CAM or substantially similar successor or related system) and any
other entity in the “term sheet issued,” “term sheet executed” or “credit
committee approved” categories listed in the Employer’s DealTracker or
substantially similar successor or related system. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he will provide a copy of this Agreement to such
entity, and such entity shall acknowledge to the Employer in writing that it has
read this Agreement. The Executive acknowledges that this covenant has a unique,
very substantial and immeasurable value to the Employer, that the Executive has
sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.
               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum



--------------------------------------------------------------------------------



 



  6

period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Non-Disparagement. The Executive shall not initiate, participate
or engage in any communication whatsoever with any current or former customer,
supplier, vendor or competitor of the Company or any Company Affiliate or any of
their respective shareholders, partners, members, directors, managers, officers,
employees or agents, or with any current or former shareholder, director,
manager, officer, employee or agent of the Company or any Company Affiliate, or
with any third party, which communication could reasonably be interpreted as
derogatory or disparaging to the Company or any Company Affiliate, including but
not limited to the business, practices, policies, shareholders, partners,
members, directors, managers, officers, employees, agents, advisors and
attorneys of the Company or any Company Affiliate.
          (f) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate.
          (g) Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
          (h) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
so along as the Employer fully complies with Sections 9,10,11, and 12. The
Employer further agrees that any breach of this Agreement by the Executive that
does not result



--------------------------------------------------------------------------------



 



  7

in the Executive’s being terminated for Cause, other than a willful (as defined
in the definition of “Cause”) and material breach of Section 7(d)(i) after his
employment has terminated, shall not release the Employer from compliance with
its obligations under this Agreement. Notwithstanding the foregoing two
sentences, neither party shall be precluded from pursuing judicial remedies as a
result of any such breaches.
     8.   Termination of Employment.
          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment for:
                    (A) Disability. If the Executive shall have been
substantially unable to perform the Executive’s material duties hereunder by
reason of illness, physical or mental disability or other similar incapacity and
despite reasonable accommodation, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, the Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under
Section 8(a)(ii)(A) as to whether a Disability exists, and if requested by the
Employer, to submit to a physical examination by a licensed physician selected
by mutual consent of the Employer and the Executive, the cost of such
examination to be paid by the Employer. The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.



--------------------------------------------------------------------------------



 



  8

     9.   Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following:
               (i) Base Salary. The Employer shall pay to the Executive’s legal
representative or estate, as applicable, a cash lump sum amount equal to one
year’s Base Salary within thirty days following the Executive’s death;
               (ii) Accrued Benefits. The Employer shall pay to the Executive’s
legal representative or estate, as applicable, the Accrued Benefits and the
rights of the Executive’s legal representative or estate with respect to equity
or equity-related awards shall be governed by the applicable terms of the
related plan or award agreement; and
               (iii) Equity Awards. All outstanding equity awards held by the
Executive immediately prior to his death shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term).
     The Employer shall pay to the Executive’s estate, or as may be directed by
the legal representatives of such estate, the Executive’s Accrued Benefits due
pursuant to Section 9(a)(ii), at the time such payments are due. Any payments by
the Employer pursuant to this Section 9(a) shall be reduced by the amount of any
payments to the Executive’s beneficiaries or estate paid on account of any life
insurance plan or policy provided by the Employer for the benefit of the
Executive. Except as set forth herein, the Employer shall have no further
obligation to the Executive under this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Employer shall pay to the Executive the Executive’s
Base Salary due through the Date of Termination, (ii) all Accrued Benefits, if
any, to which the Executive is entitled as of the Date of Termination at the
time such payments are due, and (iii) all outstanding equity awards held by the
Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term). Except as set forth herein, the Employer shall have no further
obligations to the Executive under this Agreement.
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the



--------------------------------------------------------------------------------



 



  9

Executive’s rights with respect to equity or equity-related awards shall be
governed by the applicable terms of the related plan or award agreement. Except
as set forth herein, the Employer shall have no further obligations to the
Executive under this Agreement.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason. If the Employer terminates the Executive’s employment during the
Employment Period other than for Cause or Disability pursuant to Section 8(a) or
if the Executive terminates his employment hereunder with Good Reason, (i) the
Employer shall pay the Executive (A) the Executive’s Base Salary due through the
Date of Termination, (B) a cash lump sum in an amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
calendar year in which the Date of Termination occurs) of the higher of (1) the
average amount of the annual bonuses, if any, that were earned by the Executive
for the two calendar years immediately preceding the year of the Date of
Termination and (2) $750,000, (C) a cash lump sum in an amount equal to the
greater of (i) two times the Executive’s Base Salary and the average of the
annual bonuses earned by the Executive for the two calendar years immediately
preceding the year of the Date of Termination, if any, and (ii) $1.8 million
(D) all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, in each case at the time such payments are due; and (ii)
(A) all deferred compensation credited on the Executive’s behalf and all equity
or equity-related awards held by, or credited to, the Executive (including,
without limitation, stock options, stock appreciation rights, restricted stock
awards,dividend equivalent rights, restricted stock units or deferred stock
awards) shall immediately vest and, if applicable, become exercisable, (B) all
stock options, stock appreciation rights or other similar rights held by the
Executive shall remain exercisable for the remainder of their originally
scheduled terms, and (C) all deferred compensation or other equity or
equity-related awards will be transferred or distributed to the Executive within
10 days of the Executive’s Date of Termination; and (iii) the Executive and his
covered dependents shall be entitled to continued participation on the same
terms and conditions as applicable immediately prior to the Executive’s Date of
Termination for the greater of (A) 24 months or (B) the balance of the
Employment Period in such medical, dental, hospitalization and life insurance
coverages in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination; provided that if such continued
coverage is not permitted under the terms of such benefit plans, the Employer
shall pay Executive an additional grossed up amount that, on an after-tax basis,
such payment is equivalent to the cost of comparable coverage obtained by
Executive.
          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 9(d) (the “Severance Payments”)
shall constitute liquidated damages for any such termination. The Executive
agrees that, except for such other payments and benefits to which the Executive
may be entitled as expressly provided by the terms of this Agreement or any
other applicable benefit plan, such liquidated damages shall be in lieu of all
other claims that the Executive may make by reason of any such termination of
his employment and that, as a condition to receiving the Severance Payments, the
Executive will execute a release of claims



--------------------------------------------------------------------------------



 



 

10
substantially in the form of one of the two releases (whichever is appropriate)
attached hereto as Exhibit A. On or shortly after the Date of Termination, the
Employer shall deliver to the Executive the appropriate form of release of
claims for the Executive to execute. Subject to Section 9(g) below, the
Severance Payments shall be made within three business days of Employer’s
receipt of the release of claims if the Executive is under 40 years old on the
date on which such release is signed, or within three business days of the
expiration of the revocation period without the release being revoked if the
Executive is 40 years old or older on the date on which such release is signed.
In addition, the Employer will execute a release of claims substantially in the
form of the release attached hereto as Exhibit B and will deliver such release
to the Executive along with the Severance Payments.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or its affiliates may have against
him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Code section 409 A as a result of any provision of this Agreement,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such tax and the parties shall promptly execute any amendment
reasonably necessary to implement this Section 9(g). The Executive and the
Company agree to cooperate to make such amendments to the terms of this
Agreement as may be necessary to avoid the imposition of penalties and
additional taxes under Section 409A of the Code to the extent possible; provided
however, that the Company agrees that any such amendment shall provide the
Executive with economically equivalent payments and benefits, and the Executive
agrees that any such amendment will not materially increase the cost to, or
liability of, the Company with respect to any payments.
     (10). Certain Additional Payments by the Employer.
          (a) If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Employer to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by Code
section 4999, or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, collectively, the “Excise Tax”), then the Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of the Excise Tax and all other U.S. federal,
state, and local income, employment, excise and other taxes that are imposed on
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the sum of (A) the Excise Tax imposed upon the Payments and (B) the
product of any deductions disallowed because of the inclusion of the Gross-Up
Payment in the Executive’s



--------------------------------------------------------------------------------



 



 

11
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made.
          (b) All determinations required to be made under this Section 10,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Employer’s independent, certified public
accounting firm or such other certified public accounting firm as may be
designated by the Executive and shall be reasonably acceptable to the Employer
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Employer and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Employer. If the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting a change in the ownership
or effective control (as defined for purposes of Code section 280G) of the
Employer, the Executive shall appoint another nationally recognized accounting
firm which is reasonably acceptable to the Employer to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Employer. Any Gross-Up Payment, as determined pursuant to
this Section 10, shall be paid by the Employer to the Executive within five days
of the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Employer and the Executive. As a
result of the uncertainty in the application of Code section 4999 at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
additional Gross-Up Payments shall be required to be made to compensate the
Executive for amounts of Excise Tax later determined to be due, consistent with
the calculations required to be made hereunder (an “Underpayment”). If the
Employer exhausts its remedies pursuant to Section 10(c) and the Executive is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive.
          (c) The Executive shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment. Such notification shall be give as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Employer of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Employer (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Employer notifies the Executive in writing prior to the expiration of
such period that they desire to contest such claim, the Executive shall:
                    (i) give the Employer any information reasonably requested
by the Employer relating to such claim;



--------------------------------------------------------------------------------



 



 

12
                    (ii) take such action in connection with contesting such
claim as the Employer shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Employer;
                    (iii) cooperate with the Employer in good faith effectively
to contest such claim; and
                    (iv) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and promptly to advance to the Executive or the
Executive’s heirs or representatives any and all such expenses upon written
request with appropriate documentation of such expense and upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Employer. During the Employment Period and thereafter, the
Employer also shall provide the Executive with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If the Executive has any
knowledge of any actual or threatened action, suit or proceeding, whether civil,
criminal, administrative or investigative, as to which the Executive may request
indemnity under this provision, the Executive will give the Employer prompt
written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification. The Employer shall be entitled
to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determine that there is an actual or potential conflict
of interest between the Employer and the Executive in connection with the
defense of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of counsel within ten (10) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent consistent with the Executive’s separate defense and to the extent
possible and consistent with all applicable rules of



--------------------------------------------------------------------------------



 



 

13
legal ethics. This Section 11 shall continue in effect after the termination of
the Executive’s employment or the termination of this Agreement.
     12. Attorney’s Fees. The Employer shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Employer, the Executive’s employment with the Employer, or the
termination thereof; provided that the Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims (a) brought by the Employer on account of the Executive’s
alleged breach of Section 7 of this Agreement, breach of the Executive’s
fiduciary duty of loyalty, or fraud or material misconduct, if it is judicially
determined that the Employer is the prevailing party, or (b) brought by the
Executive that are judicially determined to be frivolous or advanced in bad
faith. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

         
 
  (i)   If to the Employer:
 
       
 
      CapitalSource Finance LLC
 
      4445 Willard Avenue
 
      12th Floor
 
      Chevy Chase, Maryland 20815
 
      Attn: Chief Legal Officer
 
      Facsimile Number: 301-841-2380



--------------------------------------------------------------------------------



 



 

14

         
 
  (ii)   If to the Executive:
 
       
 
      Thomas A. Fink
 
      4420 Dexter Street, NW
 
      Washington, DC 20007
 
       
 
      With a copy to:
 
       
 
      Adam Augustine Carter, Esq.
 
      888 17th Street, NW
 
      Suite 900
 
      Washington, DC 20006
 
      Facsimile Number: 202-261-2835

          Each party may designate by notice in writing a new address to which
any notice, demand, request or communication may thereafter be so given, served
or sent. Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9,10, 11, 12, 13, 15, 17, 18,19, 21,22
and 24 hereof and this Section 16 shall survive the termination of employment of
the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and



--------------------------------------------------------------------------------



 



 

15
agree to perform this Agreement in the same manner and to the same extent that
the Employer would be required to perform it if no such succession had taken
place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive, there being no
representations, warranties or commitments except as set forth herein.
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling; provided that any
withholding obligation arising in connection with the exercise of a stock option
or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
     25. Definitions.
          “Accrued Benefits” means (i) any compensation deferred by the
Executive prior to the Date of Termination and not paid by the Employer or
otherwise specifically addressed by



--------------------------------------------------------------------------------



 



 

16
this Agreement; (ii) any amounts or benefits owing to the Executive or to the
Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to the Executive for reimbursement of expenses
properly incurred by the Executive prior to the Date of Termination and which
are reimbursable in accordance with Section 6; and (iv) any other benefits or
amounts due and owing to the Executive under the terms of any plan, program or
arrangement of the Employer.
          “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to substantially perform his essential job
functions hereunder after receipt of written notice from the Employer that
specifically identifies the manner in which the Executive has substantially
failed to perform his essential job functions and specifying the manner in which
the Executive may substantially perform his essential job functions in the
future; (iii) a material act of fraud or willful and material misconduct with
respect, in each case, to the Employer, by the Executive; (iv) a willful and
material breach of this Agreement, or (v) the hiring of any person who was an
employee of the Employer within 180 days prior to such hiring, other than to
perform services for the benefit of the Employer. For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Employer. Anything herein to the
contrary notwithstanding, the Executive shall not be terminated for “Cause”
hereunder unless (A) written notice stating the basis for the termination is
provided to the Executive, and (B) as to clauses (ii), (iii) or (iv) of this
paragraph, he is given 30 days to cure the neglect or conduct that is the basis
of such claim (it being understood that any errors in expense reimbursement may
be cured by repayment).
          “Change in Control” means the occurrence of one or more of the
following events: (i) any “person” (as such terms is used in Sections 3(a)(9)
and 13(d) of the Securities Exchange Act of 1934 as amended (the “Act”)) or
“group” (as such term is used in Section 14(d)(d) of the Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Act) of more than 30% of the voting Stock of the Employer; (ii) the majority of
the Board of Directors of the Employer (the “Board”) consists of individuals
other than Incumbent Directors, which term means the members of the Board on the
Effective Date; provided that any person becoming a director subsequent to such
date whose election or nomination for election was supported by two-thirds of
the directors who then comprised the Incumbent Directors shall be considered to
be an Incumbent Director; (iii) the Employer adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;
(iv) the Employer transfers all or substantially all of its assets or business
(unless the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a



--------------------------------------------------------------------------------



 



 

17
subsidiary of another corporation (there being excluded from the number of
shares held by such shareholders, but not from the Voting Stock of the combined
company, any shares received by Affiliates of such other company in exchange for
stock of such other company). For purposes of this Change in Control definition,
the “Employer” shall include any entity that succeeds to all or substantially
all of the business of the Employer and “Voting Stock” shall mean securities of
any class or classes having general voting power under ordinary circumstances,
in the absence of contingencies, to elect the directors of a corporation.
          “Company Affiliate” means any entity controlled by, in control of, or
under common control with, the Employer.
          “Company Confidential Information” means information known to the
Executive to constitute trade secrets or proprietary information belonging to
the Employer or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the terms of any existing or pending lending
transaction between Employer and an existing or pending client or customer (as
the phrase “client or customer” is defined in Section 7(d)(i) hereof), in each
case, received by the Executive in the course of his employment by the Employer
or in connection with his duties with the Employer. Notwithstanding anything to
the contrary contained herein, the general skills, knowledge and experience
gained during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and information or knowledge possessed by the Executive prior to his
employment by the Employer, shall not be considered Company Confidential
Information.
          “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Employer for Cause pursuant to
Section 8(a)(ii)(B) or by the Executive pursuant to Section 8(a)(iii), the date
specified in the Notice of Termination; or (iv) if the Executive’s employment is
terminated during the Employment Period other than pursuant to Section 8(a), the
date on which Notice of Termination is given.
          “Extended Term” shall have the meaning set forth in Section 2.
          “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) any diminution or adverse change prior to a Change in Control in
the Executive’s title; (ii) reduction in the Executive’s Base Salary;
(iii) prior to a Change in Control a requirement that the Executive reports to
someone other than the Employer’s Chief Executive Officer and/or President;
(iv) a material diminution in the Executive’s authority, responsibilities or
duties or material interference with the Executive’s carrying out his duties;
(v) the assignment of duties inconsistent with the Executive’s position or
status with the Employer as of the date hereof; (vi) a relocation of the
Executive’s primary place of employment to a location more than 25 miles further
from the Executive’s primary residence than the current location of the
Employer’s



--------------------------------------------------------------------------------



 



 

18
offices; (vii) any other material breach of the terms of this Agreement or any
other agreement that breach is not cured within ten days after the Executive’s
delivery of a written notice of such breach to the Employer; (viii) any
purported termination of the Executive’s employment by the Employer that is not
effected in accordance with the applicable provisions of this Agreement; (ix)
the failure of the Employer to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Employer within 15 days after a merger, consolidation, sale or
similar transaction; or (x) the delivery of a notice of Non-Renewal by the
Employer at any time up to and including November 22,2023. In order to invoke a
termination for Good Reason, the Executive must terminate his employment, if at
all, within 30 days of the occurrence of any event of “Good Reason.”
Notwithstanding anything to the contrary herein, after a Change of Control, Good
Reason shall not, by itself, include the assignment to the Executive of a
different title that is, within the organization of the successor entity,
equivalent to the Executive’s title with the Employer immediately prior to the
Change in Control. Furthermore, notwithstanding anything to the contrary herein,
Good Reason shall not, by itself, include (A) a reduction in Executive’s
responsibilities or duties following a management led buyout of the Company or
(B) removal of Executive’s authority and/or responsibility over any aspect of
investor relations and/or the mergers and acquisitions function.
          “Non-Compete Period” means the period commencing on the Effective Date
and ending six months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
     26. Dispute Resolution. In the event that any dispute arises under this
Agreement or under any aspect of the business relationship covered by this
Agreement, the parties hereto agree to submit their dispute to binding
arbitration administered by the American Arbitration Association (“AAA”) and to
use the most recent employment rules of procedure promulgated by AAA. The
parties further agree to hold any hearing at a locale within 10 miles of Chevy
Chase, Maryland.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

                  CAPITALSOURCE INC.    
 
           
 
  By:   /s/ John K. Delaney    
 
                    Name: John K. Delaney                  
 
      Title: CEO    



--------------------------------------------------------------------------------



 



 

19

                  EXECUTIVE    
 
                /s/ Thomas A. Fink                   Thomas A. Fink    



--------------------------------------------------------------------------------



 



 

EXHIBIT A
Appendix A
General Release of Claims If Executive Is 40 Years-Old or Older on the Date of
Execution
          Consistent with Section 9(e) of the Employment Agreement dated
November 22, 2005 between me and CapitalSource Inc. (the “Employment Agreement”)
and in consideration for and contingent upon my receipt of the Severance
Payments set forth in Section 9 of the Employment Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge CapitalSource and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, and
administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 10,
11, or 12 of the Employment Agreement, any other right to indemnification that I
may otherwise have, or any claims arising after the date of my signing this
General Release. I agree not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are lawfully released herein. I further hereby
irrevocably and unconditionally waive any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are lawfully
released herein. I represent and warrant that I have not previously filed or
joined in any such claims, demands or entitlements against CapitalSource or the
other persons released herein and that I will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons released herein.
          I acknowledge that I have been given an opportunity of twenty-one
(21) days to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully



--------------------------------------------------------------------------------



 



 

the terms of this General Release with legal counsel of my own choosing.
Moreover, for a period of seven (7) days following my execution of this General
Release, I shall have the right to revoke the waiver of claims arising under the
Age Discrimination in Employment Act, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over. If I elect to
revoke this General Release within this seven-day period, I must inform
CapitalSource by delivering a written notice of revocation to CapitalSource’s
Director of Human Resources, 4445 Willard Avenue, 12th Floor, Chevy Chase,
Maryland 20815, no later than 11:59 p.m. on the seventh calendar day after I
sign this General Release. I understand that, if I elect to exercise this
revocation right, this General Release shall be voided in its entirety at the
election of CapitalSource and CapitalSource shall be relieved of all obligations
to make the Severance Payments described in Section 9 of the Employment
Agreement. I may, if I wish, elect to sign this General Release prior to the
expiration of the 21-day consideration period, and I agree that if I elect to do
so, my election is made freely and voluntarily and after having an opportunity
to consult counsel.

         
 
  AGREED:      
 
       
 
       
 
  Thomas A. Fink   Date



--------------------------------------------------------------------------------



 



 

General Release of Claims if the Executive is Under 40 Years-Old on the Date of
Execution
          Consistent with Section 9(e) of the Employment Agreement dated
November 22, 2005 between me and CapitalSource Inc. (the “Employment Agreement”)
and in consideration for and contingent upon my receipt of the Severance
Payments set forth in Section 9 of the Employment Agreement, I, for myself, my
attorneys, heirs, executors, administrators, successors, and assigns, do hereby
fully and forever release and discharge CapitalSource and its affiliated
entities, as well as their predecessors, successors, assigns, and their current
or former directors, officers, partners, agents, employees, attorneys, and
administrators from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which I have or may have against any of them arising out of or in connection
with my employment by CapitalSource, the Employment Agreement, the termination
of my employment with CapitalSource, or any event, transaction, or matter
occurring or existing on or before the date of my signing of this General
Release, except that I am not releasing any claims arising under Sections 10,
11, or 12 of the Employment Agreement, any other right to indemnification that I
may otherwise have, or any claims arising after the date of my signing this
General Release. I agree not to file or otherwise institute any claim, demand or
lawsuit seeking damages or other relief and not to otherwise assert any claims,
demands or entitlements that are lawfully released herein. I further hereby
irrevocably and unconditionally waive any and all rights to recover any relief
or damages concerning the claims, demands or entitlements that are lawfully
released herein. I represent and warrant that I have not previously filed or
joined in any such claims, demands or entitlements against CapitalSource or the
other persons released herein and that I will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Equal Pay Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, and
Article 49B of the Maryland Code, all as amended, or any other applicable
federal, state, or local law), claims under the Employee Retirement Income
Security Act, as amended, claims under the Fair Labor Standards Act, as amended
(or any other applicable federal, state or local statute relating to payment of
wages), claims concerning recruitment, hiring, termination, salary rate,
severance pay, stock options, wages or benefits due, sick leave, holiday pay,
vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons released herein.
          I acknowledge and agree that I have been given a more than sufficient
period of time to consider this General Release and that I have been encouraged
by CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. I further acknowledge and agree that my execution of
this General Release is made freely and voluntarily and not under duress or
coercion of any kind.



--------------------------------------------------------------------------------



 



 

         
 
  AGREED:      
 
       
 
       
 
  Thomas A. Fink             Date



--------------------------------------------------------------------------------



 



 

EXHIBIT B
Appendix B
General Release of Claims by CapitalSource
          Consistent with Section 9(e) of the Employment Agreement dated
November 22, 2005 between CapitalSource Inc. and Thomas A. Fink (the “Employment
Agreement”) and in consideration for and contingent upon Executive’s execution
of a general release of claims in favor of CapitalSource in the form required by
the Employment Agreement (and provided that he does not revoke it in the event
that it is revocable), CapitalSource, for itself and its affiliated entities, as
well as their predecessors, successors, assigns, and their current or former
directors, officers, partners, agents, employees, attorneys, and administrators
do hereby fully and forever release and discharge Executive and his attorneys,
heirs, executors, administrators, successors, and assigns, from all suits,
causes of action, and/or claims, demands or entitlements of any nature
whatsoever which CapitalSource has or may have against any of them which are
known to it as of the date of its executing this General Release and arising out
of or in connection with Executive’s employment by CapitalSource, the Employment
Agreement, the termination of Executive’s employment with CapitalSource, or any
event, transaction, or matter occurring or existing on or before the date of
CapitalSource’s signing of this General Release. CapitalSource agrees not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are lawfully released herein. CapitalSource further hereby irrevocably and
unconditionally waives any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. CapitalSource represents and warrants that it has not previously filed
or joined in any such claims, demands or entitlements against Executive or the
other persons released herein and that it will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.
          This General Release specifically includes, but is not limited to, all
known claims of breach of contract, tortious conduct, or breach of fiduciary
duty, together with any and all known tort, contract, or other known claims
which might have been asserted by CapitalSource or on its behalf in any suit or
claim against Executive or the persons released herein.
          CapitalSource acknowledges and agrees that it has been given a more
than sufficient period of time to consider this General Release and that it have
been encouraged by Executive to discuss fully the terms of this General Release
with legal counsel of its own



--------------------------------------------------------------------------------



 



 

choosing. CapitalSource further acknowledges and agrees that its execution of
this General Release is made freely and voluntarily and not under duress or
coercion of any kind.

                  AGREED:    
 
           
 
                CAPITALSOURCE INC.   Date
 
           
 
  By:      
 
             
 
                     
 
  Name      
 
                     
 
  Title    

 